28 Ill. App.2d 257 (1960)
171 N.E.2d 416
William Benkowsky and Carol Benkowsky, Plaintiffs-Appellants,
v.
Chicago Transit Authority, a Municipal Corporation, Defendant-Appellee.
Gen. No. 48,016.
Illinois Appellate Court  First District, Second Division.
December 20, 1960.
Mortimer, Nolan, O'Malley & Dunne, of Chicago (Robert J. Nolan and John C. Ambrose, of counsel) for appellants.
James E. Hastings, Paul Denvir, and William J. Lynch and William S. Allen, all of Chicago (James E. Hastings, of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BRYANT.
Affirmed.
Not to be published in full.